 SEVAKIS INDUSTRIES, INC.Sevakis Industries, Inc., and Gary Twigg, HarryKruse, International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, and Thomas DeOrnellas. Cases 7-CA-1404 (1), 7-CA- 14304 (2), 7-CA- 14304 (3) and (5),and 7-CA-14304 (4)September 22, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS MURPHYAND TRUESDALEOn June 29, 1978, Administrative Law Judge Rob-ert A. Giannasi issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, the Union filed cross-excep-tions and a supporting brief, and Respondent filed abrief in reply to the Union's cross-exceptions.Pursuant to the provisons of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Sevakis Industries, Inc..Redford Township, Michigan, its officers, agents, suc-cessors, and assigns, shall take the action set tbrth inthe said recommended Order.lContinued)'Respondent alleges that during the hearing the Admirustrative LawJudge "conceived a personal animus against Daniel Sevakis [its executivevice president] and allowed that prejudice to color and distort his Decision"wherein he discredited much of Sesakis' testimony. We have carefully exam-ined the Administrative Law Judge's Decision and the record as a whole andfind no indication of any bias against Sevakis. Accordingly, as the clearpreponderance of all the relevant evidence does not convinlce us that theAdministrative Law Judge's credibililt resolutions are incorrect. we con-clude that there is no basis for reversing his findings. Standard DOr WallProducut, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (( A 3. 1951).DECISIONSTATEMENT OF THIl CASEROBERT A. GIANNASI. Administrative I.aw Judge: Thiscase was heard before me for 3 days in late 1977 and onFebruary 7 and 8. 1978. in Detroit. Michigan. The com-plaint, which issued on September 22. 1977. based on fiveseparate charges, alleges that Respondent violated Section8(a)q i) of the Act by various conduct, including the solicita-tion of grievances and promises and grants of benefitswhich interfered with employee rights: Section 8(a)(3) and( I ) of the Act by various acts of discrimination against em-ployees in retaliation for their having chosen the ChargingPart)y (hereafter called the Union) as their bargaining repre-sentative in a Board election held on August 5. 1977, in-cluding the suspension of night-shift employees tor walkingout in protest of certain new work rules posted shortly afterthe election: and Section 8(a)(5) and I 1) of the Act bh insti-tuting certain changes in hours and working conditions at-ter the election without first notifying and consulting withthe Union and bs failing to provide the Union wage intor-mation it requested for bargaining. Respondent filed an an-swser essentially denying the substantive allegations of thecomplaint.The parties filed proposed findings of fact. conclusions oflaw, and memoranda in support thereof.Upon the entire record and from m' observation of thedemeanor of the witnesses. I make the following:FINDINGS OF FA( T1. THE BUSINESS OF RFSPONDFMIRespondent is engaged in the manufacture, sale, and ser-vice of diesel engine parts, with its principal office and placeof business located at 12693 Marlin Road. Redford lown-ship. Michigan. During the past year, Respondent. in thecourse of its business, purchased and caused to be trans-ported and delivered to its Redfcord Township plant materi-als valued in excess of S50.000. which materials originatedfrom points outside the State of Michigan. Accordingly. Ifind, as Respondent admits, that Respondent is, and hasbeen at all material times, an employer engaged in com-merce within the meaning of Section 2(2). (6). and (7) of theAct.II. THE LABOR ORGANIZATONThe Union is a labor organization within the meaning ofSection 2(5) of the Act.hII. THE UNFAIR LABOR PRA( CTICESA. BackgroundIn June 1977,1 a number of Respondent's employees un-dertook a campaign to organize on behalf of a union at theplant. The campaign was initiated by employees HarryKruse, Phil Abbot, Eugene Jaskot, and Donald Azzopardi.who visited the Union's regional office on June 7. The em-ployees discussed the Union with other emplo)ees andsought to obtain signed union authorization cards. SalesManager and Supervisor Bill Thumm notified 'Vice Pres-ident Dennis Sevakis of the campaign in a telephone con-versation. Sevakis decided to call a meeting of the employ-ees to discuss the matter and held a meeting. according toI All dates herein are in 1977 unless otherwise indicated238 NLRB No. 50309 I)ID(EISIONS O() NAI IO()NAL IABOR REI.Al IONS BOARDSevakis, "twenty-ltur hours after I learned that the cardsigning campaign was going on.TIhe first of numerous meetings with employees was heldon June 9 and was attended by all of Respondent's employ-ees from both the day and afternoon shifts. TIhe followingmanagement representatives were present: President FrankSevakis, his son Dennis, and Supervisors L)ick Ratkos andJohn Trupiano. Dennis Sevakis addressed the lilrst meeting.Ratkos and Trupiano ran another meeting on July 27, 1977.As a result of the Union's campaign, an election petitionwas filed and a Board-conducted election was held on Au-gust 5, 1977, pursuant to a Stipulation for C'ertificationUpon Consent IElection. The UInion won by a 16-to-8 vote.Respondent filed objections which were overruled hy theRegional [irector, and the Board affirmed on appeal. TIheBoard certified the UInion on November 9, 1977.'Ihe complaint allegatlions deal with Respondent's con-duct in response to the Union's campaign and the Union'selection victory, as well as the bargaining obligation whichflowed from the victory and alleged discriminatory treat-ment of the leading union adherents in the plant. Most of'the testimony of employees in support of the allegationswas uncontradicted. Vice President Dennis Sevakis was theonly management representative who testified. An induIs-trial engineer also testified concerning recommendations hemade in support of changes in working conditions imple-mented after the Union's election victory. I turn now to thespecific allega tions in the comlphlant.1B. stlugge,'.tl'Otln [i IOrml (11 ti[/tCC(rv ' ('ml't'c oltltiSolicitatin ~' G('ri(a'nM7C'c.S(omplaint paragraph 14(a} alleges a violation of Section8(a)(1) by Respondent's suggesting, at various times fromJune 9 to August 3. through its admitted agents I)ennisSevakis and William IThumlm. that its employees form theirowIn labor organization rather than select the [;nion as theirbar gaining representative and promiising that Respondentwould bargain with such an independent employee commit-tee. Paragraph 14(bh) alleges that through its admittedagents Mark Pohl, John Trupiano, and Richard Ratkos Re-spondent solicited grievsances from employees and indicatedlthat the grievances would be settled without a union. Para-graph 14(d) alleges that I humnm promised to satisfilctorilssettle grievances.It is undisputed that Respondent held meetings tfor cm-ployces at its plant on June 9, 14, and 21. July 14 and 27.ancl August 3. 1hcse meetings were called by' managementand were held during ,,orktimie.At the June 9 mneecting, Dennis Sevakis told the assent-bled employeces that he did not believe they needed ia unionin the shop at that time. Numerous employees testifiedcredibly' that at this and subseqent meetings Sevakis sug-gested that the employees foim/ and deal with managementthrough an employee committee. Ile asked them to com-pose a list ofr demands and submit them to him. During atleast one such meeting, Sevakis specifically suggested thatemployees get their "own bargaining unit together insteadof going to the Unilon."I:miployees llairrn Krusc. Phil Abbhhot. and on Azzo-pardi, the leaders of the l nion's organization drive. testi-flied that they spoke with Supervisor Bill Thumm in sepa-rate meetings about forming a committee and submittingdemands through it. Sevakis attended some but not all of'these meetings with Thumm. In his testimony, Sevakis con-ceded that the subject of negotiating through a committeerather than a union was discussed at these meetings, but healleged that the employees and not management suggestedthis alternative.I Thumm did not testify, but there was testi-mony that Tlhumm called the employees into his office todiscuss the formiation of a grievance committee as an alter-native to the Union. At a subsequent meeting, Sevakisasked the three employees "to bring up a committee" to theother employees. Thumm asked the employees to "give thecompany a chance" to see if they could deal with the com-mittee. He also oflered to hire an arbitrator to resolve dif-ferences between Respondent and the employee committee.At the July 27 meeting held for all employees. Supervi-sors lTrupiano and Ratkos presided. They told the employ-ees that Dennis Sevakis felt that perhaps the employeeswould talk more about their complaints without Sevakispresent. Ratkos and Trupiano proceeded to solicit griev-ances and record them in writing. At one point, apparentlyat this meeting, Supervisor Pohl asked employee Bogdonasto write his demands on a piece of paper and turn it in tohim. Numerous employees testified about these mattersand, since none of the supervisors testified. the evidence isuncontroverted. Also uncontroverted is the testimony ofemployee Kruse that Thumm told employees at one of hismectings with them that "there is no reason to have aunion, that we could do it ourselves by forming a commit-tee and giving a list of demands and work rules and theyVwould work from there."Respondent does not dispute the basic facts as set forthabhove but contends, based on Sevakis' testimony, that theemployees initiated the idea of an employee committee, andthe same vehicle was used I year befbre to resolve employeedissatisfaction. TIhe latter point is irrelevant. In any event,however, I discredit Seakis' testimony that the idea of acommittee originated with the employees. fHis testimony onthis issue was evasive and conclusionary. It was not cor-roborated and wias against the weight of all the other evi-dence, ia.li iing that of emploSees who were still employedarnd thus. in effect, testifying against their employer. As Iindicated, the testimony of employees about meetings withsupervisors other than Sevakis was uncontradicted, and thistestimony is consistent with their testimony about meetingswith Sevakis. Furthermore, because of the timing, nature,and frequency of the meetings, Respondent's remarks wereundoubtedly precipitated by the onset of the union cam-paign and the filing of the union petition. Finally, it is notprobable that the employees who talked with Sevakis andwho had spearheaded the union campaign would voluntar-ily forsake that approach. In these circumstances, I find andconclude that Respondent suggested the formation of anemployee committee and suggested dealing with it as analternative to the Union and solicited grievances from em-ployces, implying their resolution without a union. Suchconduct violates Section 8(a)( I ) of the Act.(C. (irrnts o/ Bene/itsSection 14(c) of the complaint alleges that Respondentviolated the Act by announcing an improvement in bene-310 SEV\AKIS IN['ST1RIS. INC3fits. In late June or early July 1977. Repsondent posted anotice at the plant announcing a "proposed Bonus Plan."The notice stated:We are considering the following bonus plan as a re-placement for the discontinued profit sharing plan. Weinvite your comments and criticisms prior to the finaltformulation and implementation.Dennis Sevakis wrote the following on the bottom of thenotice:Please submit your (no nonsense) comments in w riting.Please do so by 7/25/77.The issue was raised at one of the employee meetings. andKruse asked Trupiano why the plan uwas being institutedduring the middle of the union campaign. The response wasambiguous. Sev akis testified that a Xear be'fore. in 1976,Respondent's profit sharing plan w as terminated and man-agement discussed the bonus plan idea as a replacement inlate 1976. It was not until May or June 1977. howsever. thatthe Internal Revenue Service approved termination of theplan, according to Sevakis. Sevakis also testified that bo-nuses were paid in December 1976. so the posted plan "wasnot entirely new" but "new in the sense that it had a spe-cific formulation."In view of the timing of' the announccment of the bhonusplan in the midst of the union campaign. the context inwhich it was made, an atmosphere wherein Responldent so-licited grievances and sought the forniation of';t committeein lieu of a union, and the concession bh Sevakis that theplan was new, at least in its specificity, I conclude that theannouncement of the grant of this benefit wvas unlawf tul. SeeN.L.R. B. v. Exclhange Parts (ourpatii, 375 U;.S. 405 (1964).I reject Respondent's contention, in reliance on Se'akis'testimony, that the announcement was simpl' an efi'ectu-ation of a decision made earlier to implement the plan. Se-vakis' testimony is inconsistent on this point. On the onehand, he suggests he could not implement the plan until theIRS approved the dissolution of the profit-sharing plan anevent which took place in May or June 1977. But on theother hand, he suggests that bonuses were paid in Decem-her 1976. indicating that the IRS decision approving thedissolution of the profit-sharing plan had nothing to dowith institution of the bonus plan. Indeed. even ift' the IRSapproval was significant. Respondent chose not to an-nounce the new plan at the time of the IRS action, hutwaited until after the onset of the Union. Furthermore. theJuly 1977 announcement stated that that plan was a "pro-posal," which does not square with the payiment of' bonusesin December 1976. Most revealing is Sexvakis' concessionthat the plan was new in that it had a "specific formula-tion" when it was proposed in the middle ofit' it union cam-paign. In short. Sevakis' testimony is not credible on thisissue, and Respondent has not adiequatcl' explain ed thetiming of the July 1977 announcement of the bonus plan.Thus, it is clear on the record that the announcement wIastimed in order to give emplosees a benelfit lir rejecting theUnion. See l)'Youvilhl Mlanor Y'sr:siing liomce. 217 NI RB173. 178. enfd. 526 F. 2d 3 (('.A. I 197).D. Discriminaton Irl a Unilatcral Inpositiill o IfW1 rk RullesaIid Oheri ( iangest in Hours and t R)rkin Ct ( nditios t andRe/itisal To Provide lnforia'lionOn Auglust 8. 1977, 3 days after the election. SuperisorMark Pohl told emplosees on the day shift about a new setof work rules. On August 10. a cops oft these rules wlasposted on the shop bulletin board. There was much testi-mony about whether the rules were new or not. O()n thebhasis ofi all the testimon\. howsexer, it is clear thiat sollmerules were new, others were old rules that were not en-forced. and almost all had never heen memorialized in writ-ten forim. lhe emplosees credibly testitied that w ork rules.if they exsisted at all in the past, were either not enforced ornot strictl' enforced. The Respondent's twu:o xitnesses didnot realli dispute this testimony. although they tended tominimile or explain al;vas the lack o'f enforcenent.I he night-shift emplosece were upset at the posting of|the new rutiles and discussed the matter onil the night )t' Au-gust 1(). I he ulncontradicted testimnons oat three mnplo, ees isessentially is tfllos xs: i mpl(oe J.askot talied to PresidentF:rank Se\ .kis and told hint the nlu, rules wecr "a bunch ofcrap." Sev akis replied. "'ou guys wxsanted a ulion aind this isthile way things alre going to be." Also unconltradicted is thet;llowing: When emplox.ee Norm A.zzopardi complained toF oreman Robert l.andr\ about the nes\ rules. I .ndrx re-plied "it was going to get a ,x hole lot tougher."I he General ('ounscl ailleges that the promulgation of thework rules imnllledia;telx after the election :iolated the Actbecause it \,las dislcrmintorilN moti;ated and -ais unilat-eral action il a t ime whetn Respondent w;as ;at least obli-ga.ted to notilft and consllt with the I ni on oxer sulch mat-ters after it had won the Board election. I a gree sith theGeneral Counsel.I he e idence set forth aibove. including the timing af tiheposting of the rules immiediatel after the election. the con-trast with earlier Iax entOrcement of vork rules. and tileaddition of sonme new rules. its well as the ulncontr;adictedevidence that Sevak is tied the mattel in to selection of theLinion and l.andr\ stated that things xs1ould get a "lottougher." ampi l supports the finding, which I make, thatprontllg;ation ot' the w-ork rules in written Iform oln \ugust1()0. 1977. was discriminatorilx moti ated as retaliationagainst the employees tfor selecting the Union.Respondent asserts that it hits established a legitimatebusiness justilication Ifor promulgation of the rules I his ishased on the testinion? of Sevakis and Industrial i ngileerParrish that the latter recommended the posting of wo'rkrules in June 1977 as a method of increasing plant effi-cienes. I reject Respondent's reasons. None of Parrish's rec-omlnenidations regarding efticienoe was inplemenlited untilalter the L nion xson the election, although the, xx.ice madewell before thc election. It xould he reasonable to inferthat. if the work rules xerc necessitated tor reasons oft effi-cienc! and that ineflicienc, was ia pressing problem,. thesork rules wxouldl hase been implemented vwhen the probh-lem was made clear to man;agenment. If this were the enlireason for implementation of the work rules. their imp1le-menltation dulring ai n election period \ ould haec been lais-'xl. Buit Respondent apparenltl pronlisedl othcreis .Asenmplolee .laiskot testified. "v halt vas told to u hbefore .'\u-gust IltI and h t h11 halpenell cld a;ltet the election xerc tx o311 DEC( ISIONS OF NATIONAL IABOR RELATIONS BOARDdifferent things." For example, in the preelection period.Respondent had numerous meetings with employees onworktime in an effort to defeat the Union. This hardly sup-ports its position that efficiency was a problem or that itstiming on the promulgation of the rules was benign. Norhas Respondent rebutted the testimony that its president.Frank Sevakis, explained the promulgation of the rules witha reference to selection of the Union. Accordingly, it is clearthat promulgation of the rules violated Section 8(a)(3) and(I) of the Act.The posting and promulgation of the new rules also vio-lated Section 8(a)(5), since this involved a change in work-ing conditions at a time when the Union was the exclusivebargaining agent of the employees. Uncontradicted testi-mony established that Respondent posted and implementedthe rules unilaterally without prior notification of or consul-tation with the Union. At the very least, to the extent thatsome of these work rules were not new, they had not beenenforced, but it was clear, after August 10, that they weregoing to be enforced. It is obvious that there was a signifi-cant change in work rules which was going to make matters"tougher." In these circumstances, Respondent was obligedto notify and consult with the Union before implementingany such changes, and it violated Secton 8(a)(5) and (1) ofthe Act by its failure to do so. See Smith Companvy of Cali-fornia, 200 NLRB 772 (1972): 4dvanced Business FormsCorp., 194 NLRB 341 (1971)., enfd. in part 474 F.2d 457(C.A. 2. 1973): Pepsi-Cola Bottling of' Brookfield, Inc., 199NLRB 509 (1972).Respondent's defense of the 8(a)(5) allegation is that al-though the Union won the election, it was not certified untilNovember 9. and objections to the election were still pend-ing. This is not a recognizable defense to the failure to noti-fy and consult with a bargaining representative before im-plementing unilateral changes in working conditions.In Laney & Duke Storage Warehou.te Co., Inc., 151NLRB 248, 266 (1965). enfd. 369 F.2d 859 (C.A. 5. 1966),the Board held that the fact that work rules had beenchanged after a union won a representation election butbefore certification was "immaterial." As the Fifth Circuitstated in enforcing that decision:TIhe change was made and announced by the com-pany after the election and before certification, withoutnotice to or consultation with the union. This unilat-eral action was a refusal to bargain. [369 F.2d at 869.]In Mike O'Connor Chevrolet-Buick-GMC Co.. Inc., 209NLRB 701. 703 (1974), the Board explained the reasoningunderlying this rule as follows:The Board has long held that, absent compellingeconomic considerations for doing so, an employer actsat its peril in making changes in terms and conditionsof employment during the period that objections to anelection are pending and the final determination hasnot yet been made. And where the final determinationon the objections results in the certification of a repre-sentative, the Board has held the employer to haveviolated Section 8(a)(5) and (I) for having made suchunilateral changes. Such changes have the effect of by-passing, undercutting, and undermining the union'sstatus as the statutory representative of the employeesin the event a certification is issued. To hold otherwisewould allow an employer to box the union in on futurebargaining positions by implementing changes of pol-icy and practice during the period when objections ordeterminative challenges to the election are pending.[Footnotes omitted.]Also alleged as violative of Section 8(a)(3) and (1) andSection 8(a)(5) were Respondent's changes, after the elec-tion, with respect to summer hours of work, a reduction innight-shift hours, and the requirement to clock in and outwhen making trips to the industrial clinic. Uncontradictedtestimony shows that in 1977 the employees had petitionedfor a change in summer hours so that both shifts wouldbegin I hour earlier. This was approved. Two employeestestified that this schedule wvas to last until the end of Sep-tember. One, Gary Twigg, testified that this fact was postedon a bulletin board. On August 15, 1977, shortly after theelection, the summer hour schedule was changed by virtueof posted notices and telegrams to individual employees. Atthe same time, the night-shift hours were changed and re-duced from 56 to 50 hours per week. In addition, the recordshows that in September 1977 Respondent ended its prac-tice of paying wages for hours spent by employees seekingmedical treatment for industrial injuries. Employee DeOr-nellas testified that in the past when he went to the eyedoctor he was not required to punch out but in September1977 he was not paid for time spent away from the plantwhen he visited the industrial clinic after an injury. He alsotestified that subsequently, on a followup visit. he was or-dered by Foreman Landry to punch out while visiting theclinic and was not paid for the time. This was after hereturned from his suspension for running scrap parts--asuspension which I find itnra was discriminatorily moti-vated.It is clear from the testimony that in all three cases-thechange in summer hours, the change in night-shift hours,and the apparent change in punch-out policy for medicalattention-Respondent changed an existing policy inwages, hours, and working conditions, which would ordi-narily be the subject of bargaining. Since the Union hadwon the election and representation rights. Respondent wasobligated to notify and consult with the Union over thesechanges in working conditions. Its failure to do so was vio-lative of Section 8(a)(5) and (I) of the Act.I also find that the changes, which in all cases were to thedetriment of employees. were discriminatorily inspired. Thechange in work hours came shortly after the election, as didthe unlawful promulgation of work rules. In view of Se-vakis' earlier described tying the work rules to the Union'ssuccess at the polls and Landry's statement that matterswould get a "lot tougher," it is reasonable to infer that thesechanges were made in order to punish employees for select-ing the Union. Although the evidence on the punch-outpolicy is restricted to the treatment of one employee, DeOr-nellas, it is clear he was treated differently after the electionand after he returned from what I have concluded was adiscriminatorily motivated suspension. I find that denial ofpay to him while he was visiting the clinic was a continu-ation of the earlier discriminatory treatment of him because312 SEVAKIS INDUI S RIES. IN ('.of the selection of the Union and his leadership role in thecampaign. Respondent offers no justification for its conductexcept as to the modification of night-shift hours. On thispoint, it relies on Parrish's testimony that the night shift'sefficiency suffered because of the fatigue factor introducedby 12-hour shifts. Again. Respondent does not explain whyParrish's recommendations in this respect were not imple-mented until after the Union won the election. And its con-cern with efficiency is belied by the fact that it held numer-ous employee meetings on worktime to combat the Union.In these circumstances. I find that Respondent's changes inthese three respects -like its promulgation of new andstricter work rules violated Section 8(a)(3) and (I) of theAct.It is also uncontradicted that Respondnet refused to pro-vide the Union wage and benefit information, upon the lat-ter's two requests after its election victory. Respondent ad-mits that it refused to supply wage information prior to theUnion's certification on November 9, 1977, and it assertsthat it was not obligated to supply such information beforecertification. Respondent's position is untenable. See Sund-strand Heat Trans/ir. Inc. (Triangle Division), 221 NLRB544, 545 (1975), enfd. on this point 538 F1.2d 1257. 1259(C.A. 7, 1976).Respondent's reliance on the Seventh Circuit's decisionin Sundstrand is unavailing. In that case the court enforcedthe Board's finding of an 8(a)(5) violation with respect toRespondent's ( 1) failure to notify a union of a layoff whichtook place after the union won an election but before certi-fication and (2) failure to give the union information con-cerning this matter. This, the court stated, was a reasonableextension of the Board's "at-its-peril" doctrine, and it foundno economic burden to notification and supplying informa-tion. The court, however, refused to enforce the Board'sfinding that the employer failed to bargain, prior to thecertification, over the effects of the layoffs. It stated that thiswent beyond notification, encompassed the general duty tobargain, and noted that the employer did bargain on thismatter after the certification.In the instant case, Respondent's violations were of thecharacter which the Seventh Circuit enforced. The grava-men of the violations concerning changes in working condi-tions was their unilateral character, which precluded mean-ingful bargaining in the future. And Respondent had notalleged or shown compelling economic reasons which re-quired that the changes be implemented precipitously andwithout bargaining during the period between the electionand the cerification. Finally, this case is even stronger thanSundstrand, since the changes here were discriminatorilymotivated and there is no evidence that Respondent offeredto bargain about those changes after the election.2E. Unlawfiul Suspension of Emnployees for Engaging in aProtected WalkoutOn August 10. the day the new work rules were posted,the night-shift employees discussed the rules among them-2 Respondent did offer, subsequent to the certification, to supply someinformation to the Union. However. as the Board noted in Sundstranda this"in no was absolves" Respondent from the "clear disregard of its dut) toconsult wsith the Union during the pendencs of its objections" (221 NLt RBat 545.)selves. According to the testimon\ of the employees. theywere upset about the posting of the new shop rules. Oneemployee, Jaskot, complained about the rules to a superXi-sor. and President Frank Sevakis came out of his office todiscuss the matter with him and other employees and stated"you guys wanted a union and this is the way things aregoing to be." Another employee. Thompson, testified thatthe employees "were going to find excuses to go home."Employees Paul. Jaskot, Weber. G(ary Twigg. Tom Bog-donas, and Norm Azzopardi left work before the end of theshift, giving various excuses about being tired or not feelingwell. Employee Thompson left because he rode home withTwigg. Thus, the entire night shift left earls that night onthe basis of indixidual decisions and tfor the reasons statedto Supervisor Mark Pohl. Pohl told some of the employeesthat their absences were not excused and others that theywould receive a warning or that it was "okay."The next day, six of the seven employees mentionedabove were disciplined tbr unexcused absences. I wigg. Jas-kot, and Norm Azzopardi were given 3-day suspensions:Paul and Thompson were given 5-day suspensions; andWeber was given a 2-week suspension. Bogdonas was notgiven a suspension. Ihe suspensions were administered bySupervisor Mark Pohl. who called each of the employeesinto an office. According to the uncontradicted testimony ofemployee John Weber. the following occurred during hisinterview:A .... I told Mark Pohl that he had told me theprevious night that I could go and that I had permis-sion to leave.Q. What if any thing did he say to that?A. He said, I know, but the wax Frank saw it. hethought it was a walkout, because e-erxbtodx had leftthat night.Dennis Sevakis was the only witness who testified on thisissue for Respondent. He testified that the employees weredisciplined for giving bogus excuses and leaving early andthat their past work records were taken into account. How-ever, this testimony is substantially diminished by his fur-ther testimony that he did not personally make the decisionto discipline the employees, that he was out of town at thetime, and that he simply discussed the matter over thephone with Supervisor and Sales Manager Bill I humm. Se-vakis also testified that. with one exception. there had neverbeen disciplinary suspensions in the past. He testified thatThumm called him. that it was not a "verN long conversa-tion." and that, although he could not remember specifics.he recalled that Thumm told him what had happened andwhat the "form of discipline" would be and that he replied."it sounds fine to me."The General Counsel urges that the suspensions of' thenight-shift employees violated the Act since they were im-posed because Respondent believed they had been engagedin concerted protected activity- a walkout to protest thenew work rules or because the employees in fact had en-gaged in such activity. Respondent argues that on the basisof the employees' own testimony they were not engaged inprotected concerted activity, since they walked out sepa-rately and for reasons unrelated to the protest of working31 3 I). D'ISIONS O() NATIONAIl LABOR RKELA'lIONS BOARI)conditions. Respondent also contends that it punished theemployees for the unexcused absences and the reasonsgiven for them, which had nothing to do with a concertedprotest of working conditions. I find that, whether or notthe employees actually walked off the job as a concertedprotest against the posting of' the shop rules, Respondent'sreal motive for the suspensions was that it believed thatthey had acted to protest the rules a concerted protectedactivity and that it sought to punish them for such con-duct.Although there is evidence that the employees were con-cerned about the posting of new job rules on August 1( andhad talked to Frank Sevakis about it, the employees deniedthat they walked off the job as a result of a group decision.and they insisted on the witness stand that they walked offbecause of health or personal reasons. Only T hompson tes-tified that they were going to find excuses to go home, buthe testified he went home because l'wigg. with whom herode to work, went home. Fach employee gave manage-ment reasons unrelated to the work rules to explain theirearly departure. While it is quite possible that the employ-ees sought to tell their employer bogus reasons for theirwalkout and to conceal that it was a group action, or indi-vidual protests of a group concern, in fear of retaliation.their adherence to this position at the hearing makes therecord too ambiguous for me to make an explicit finding asto whether the employees were actually engaged in con-certed protected activity.I urning to Respondent's motive. howeveCr, it is clear thatRespondent suspended the employees in order to punishthem for what it believed was concerted protected activity.First, the uncontradicted testimony of three employees isthat when employee Jaskot protested to F oreman Trupianoabout the work rules, the latter went into the office to talkto Frank Sevakis. Sevakis came out and spoke with emplovy-ees about the work rules and mentioned the employees' se-lection of the UInion. Thus. Respondent clearly knew thatthe employees were upset at the posting of new work rules,and Sevakis himself' dismissed the matter as the result oftheir having selected the Uinion. Further, the next day,again according to uncontradicted testimony, SupervisorMark Pohl told an employee who protested his suspensionthat Frank Sevakis "thought it was a walk out, becauseeverybody had left that night." Thus, Sevakis, who thenight before knew of the employees' concern over the post-ing of new work rules and attributed this action to selectionof the Union, also stated that he was suspending the em-ployees for waalking out as a group. Finally, these suspen-sions of from 3 days to 2 weeks were unusual. Dennis Se-vakis admitted that on only one prior occasion had such adisciplinary suspension been meted out. Such punishmentfor a few hours of missed work is out of proportion to theoffense without reference to Sevakis' remark that he viewedthe matter as it "walkout" by "everybody." I:inally. KRe-spondent did not really believe the excuses given by theemployees, and Dennis Sevakis stated that this was one oftthe reasons for their suspensions. I'he only precipitatingevent which could have caused the walkout was the postingof the new swork rules the night before. In these circum-stances I have no difficulty in inferring that Respondent'ssuspensions of the night-shift employees were based on itsbelief or suspicion that the employees had walked out toprotest the newly posted work rules, which would havebeen a protected concerted activity. This is violative of theAct. See lienuting & Cheadle, In(., 212 NLRB 776, 777 778(1974). enforcement denied 522 F.2d 1050 (C.A. 7, 1975):Three Fountains Nursing Center, 184 NLRB 294, 295(1970); (itizens lrust Bank, 206 NLRB 320, 323 (1973).Moreover, in view of Sevakis' statements exhibiting unionanimus and Respondent's other unfair labor practices, thetiming of the suspensions, and the fact that this punishmenthad not ordinarily been meted out before the Union cameon the scene, I also find that Respondent's conduct violatedSection 8(a)(3), its well as Section 8(a)(I).?F .Paragraph 17 of/ the ( omplalint 41 Ilegatlions thatReswondentt Violated the ,4 t by Di.vcrimtinatorily Issuing aunlumber of Walrning Notices and Disciplinaur Suspensionsto I.eadintg tUnion Adhereniots tand Reducing the Overtimelour. of UIniotl Adherent Kruse1. Discrimination against KruseThroughout 1977, employee Kruse worked from 56 to 58hours per week. He was known by Respondent to havebeen a member of the 1Union's organizing committee. OnAugust I 1, his schedule was cut to 40 hours per week. Tru-piano told him this was because "it was slow." On that day,employee Malino did some driving ordinarily performed byKruse. For approximatels 2 months after Kruse's hourswere cut. Dennis Ellison, a hi-low driver who also per-tformed some of the same work performed by Kruse, contin-ued working his normal schedule of 56 to 58 hours perweek. Ellison had been working for Respondent for some 6months, while Kruse had been employed for 4 years. Krusecredibly testified that seniority was followed in the past inlaying off employees. Documentary evidence also showsthat Ellison received numerous warnings and was fired inDecember 1977.Respondent submitted evidence from Industrial EngineerParrish that he recommended, in July 1977, that it cut in-direct labor costs by reducing Kruse's hours. The recom-mendation, which was based on a studsy of Kruse's work,was implemented by Dennis Sevakis in August, admittedly.according to Parrish, because the election had been com-pleted. However, reduction of E[llison's hours was not ac-complished until 2 months later, although Parrish had alsorecommended in July that Ellison's hours he cut and thathe and Kruse work a split shift.The evidence also shows that on August 12, 1977, Krusewas given a warning notice fbr being 6 minutes late. WhenTrupiano gave him the warning, he apologized, but statedthat he was following "orders." Kruse was also issued awritten warning on August 15, 1977. He had telephonedSupervisor Trupiano prior to his shift to tell Trupiano thatlie needed several hours off that morning for personal busi-ness. At 11:30 a.m.. he reported to work and told Supervi-TIo, the extent that Dennis Sesakis' iestiml,n) in response to a leadingquiestfin which called tar a conclusionary response can be viewed as tesri-rionll) that Respondent did not have "a reason or an) evidence that thisaitiol was concerted activisty" I reject it. Sevakis was an evasive witnesswho testified in conclusionary and general terms and he conceded that hehad little or nothing to do with Ihe suspensins. Significantl), those peoplewho did particul:lrls his lather did not iestifs314 SEVAKIS INI)DUSIRIIS, IN(sor Trupiano that he had been filing charges with the Na-tional Labor Relations Board. Trupiano said "okay." Fhatafternoon, Kruse received a written warning for tardiness.Prior to August 1977. Kruse had never been disciplined orwarned even though he had been late in the past. He waslate twice in June 1977 and had taken personal time off inApril 1977 without being issued a warning or being disci-plined.Respondent discriminatorily cut Kruse's hours. Krusehad been instrumental in getting the Union into the plantand in speaking with Sevakis and Thulim about an em-ployee committee in lieu of a union. Kruse's hours werereduced immediately after the election. Moreover, Respon-dent treated Kruse differently from another employee simi-larly situated. Ellison, who did basically the same type ofwork, worked the same extended hours for another 2months even though Parrish had recommended that hishours also be cut at the same time he recommended thatKruse's hours be cut. Indeed. Respondent did not follow'seniority in this regard, for it permitted Ellison to workovertime even though his work record was poor, and he waseventually fired. In these circumstances. Respondent's re-duction of Kruse's hours in August 1977 was violative ofSection 8(a)(3) and (1) of the Act.The warnings of August 12 and 15. 1977, were also un-lawful. Kruse had often taken time off and had been late inthe past without having been issued warning notices. Hehad also taken time off for unspecified personal reasonsupon prior notice to his supervisor. Only after the electionwas he issued warnings for alleged offenses in this regard.In these circumstances, and in view of the fact that he wasa known union leader whose hours had been discriminator-ily cut. I have no difficulty in finding that the warnings ofAugust 12 and 15 were continuations of his discriminatorytreatment and violative of Section 8(a)(3) and (1) of theAct. The August 15 warning was also violative of Section8(a)(4), since Trupiano knew when he issued the warningthat Kruse had been filing charges.42. The written warnings issued to employees DeOrnellas.Abbot, and Don Azzopardi for refusing to work onSunday, August 14The testimony on this issue is uncontradicted. On Friday,,August 12. Supervisor John Trupiano approached threeemployees and asked them to work on Sunday. He askedPhil Abbot, telling him that the Sunday work was to makeup for "what the night shift wasn't doing," because employ-ees had been suspended at the time. Abbot refused, statingthat he was "fighting for the same thing that the men on thenight shift were .... DeOrnellas had agreed to work butcalled in Sunday morning to say he could not make it. DonAzzopardi had agreed on Friday to work on Sunday butlater found that he had a conflict, which he mentioned toTrupiano on Saturday. Trupiano said that if he did not4Respondent's reliance on John luninmamker. Philadelphia, Inc., 199NILRB 1266 (1972), is misplaced, since in that case, unlike here, the absentemployees left "their names on the timeclock with the apparent expectationof receiving pay for the time not worked." Here, Kruse notified his supervi-sor in advance, did not seek pay for the time off, and fillowed a; practicewhich he had employ ed in the past when laking personal timie of.come in on Sunda- it would be considered an unexcusedabsence. Azzopardi told Trupiano he Would not work tomake up tfr the work the night shift missed for being onsuspension. T rupiano responded thiat the employees shouldhave know n that if theN pressed tor a union "it would begetting louugher and that the emplo, ees "should hav e ex-pected it to happen."I he uncontradicted testimonv is that the assignment ofthe SundIs work was essentialls to make up for the timelost due to the unlawful suspension of night-shift employ-eeS. Sulda\ was not a normal sorkda. s In two instancesthe employees specifically mentioned their objection toworking on this ground. By refusing to work under thesecircumstances, the employees were engaged in protected ac-tivity. They aligned themselves with their fellow workerswho had been discriminatorily treated. I his is the essenceof protected concerted activits, and Respondent's warningsinterfered with this protected right. See Po'llc h, Incorpo-rawd. 195 NIRB 695. 696 ( 1972). Mloreoer. Respondent'spunishment of these emplo ees was undoubtedly motivatedby a desire to discourage union and protected acti it!. Nev-er before had employees been punished tor refusing Sundaywork. 'I rupiano virtually admitted an unla0wful motivewhen he told Azzopardi that the employees should haseknown that if the) pressed foi a union "it would be gettingtougher." And the w arnings calie in the midst of otherretaliators conduct hb Respondent shortl, after the elec-tion. In these circumstances, the warninigs were iolaltive ofSection 8(a)(3) and (I) of the Act.3. Disciplinars suspensions of DeOrnellas. DonAzzopardi. and G(ar I wiggloom DeOrnellas was given a 5-day disciplinar! la!offbeginning at noon. September 2. 1977. I)ennis Se akis out-lined three justifications for the discipline in a letter toDeOrnellas several days later: (a) responsibilitN fltr a ma-chine malfunction on August 9. 1977: (b) responsibility forscrapping 50 parts on August 10; and (c) responsibility fbrscrapping approximatelN 25 pieces from August 13 through25, 1977. There is no further evidence that the parts allegedto he ruined were, in fact. scrapped. Emploee iHarry Krusetestified that some 36 parts in two series of parts allegedlyscrapped by DeOrnellas were indeed packed and shippedbh him to the customer otn September 30() 1977.DeOrnellas' uncontradicted testimony on this issue is asfollows: The machine on which he was working on August9 was a brandnew machine in the shop, with hugs in it.DeOrnellas cleaned the tool pockets as suggested by hisrepairman. but that operation did not correct the problem.In fact, the malfunction was ultimately attributed to afaulty sensor arm switch, and Dennis Sevsakis was appar-ently informed that this switch had caused the problem. Asa regular part of his operations. DeOrnellas turned his backon the machine: while one part was being tooled he wouldprepare other parts for tooling a radial drill and sandingmachine. Turning one's back on a running machine in thismanner was an accepted practice in the shop. and no super-visor criticized DeOrnellas for doing so until the letter bySevakis regarding the job run on August 30, 1977. DeOrnel-las made his inspections in his normal manner and discov-315 DE('ISIONS OF NATIONAL LABOR RELATIONS BOARDered no defect in the parts. DeOrnellas has worked for theRespondent for a total of more than 9 years and had neverbeen disciplined on any previous occasion when he madescrap parts.On September 7, 1977, Respondent again suspended anemployee for scrapping parts. Union Organizer Don Azzo-pardi was laid off 3 days for allegedly scrapping two motorblocks on September 6. The suspension was imposedthrough a letter from Frank Sevakis. Azzopardi did not toolall the blocks in question, but rather completed three-fourths of the first part. Azzopardi was never shown theerror allegedly caused by him or the scrapped parts. It ap-pears that responsibility for the remainder of the scrappedparts fell on employees on another shift.Gary Twigg was given a 5-day disciplinary layoff on Sep-tember 19, 1977, for a "safety violation." He shot a ciga-rette filter to the floor with an air hose. Dennis Sevakistestified that he had a conversation with Twigg in whichTwigg admitted that the cigarette was lit. Twigg deniedthis. I credit Twigg's version, as a result of a comparison ofthe demeanor of the two witnesses and because the supervi-sor who allegedly reported the matter to Sevakis was notcalled as a witness.The three suspensions in September 1977 of employeesDeOrnellas, Donald Azzopardi, and Gary Twigg, all ofwhom were known union adherents and had been discrimi-nated against the month before, were themselves discrimi-natory. Before the election there had been only one suspen-sion. i.e.. disciplinary layoff, and even that one was dim inthe memory of Dennis Sevakis. Indeed, Sevakis testifiedthat, both before and after the election, a warning noticewas issued to employees for a first offense. Yet in this casesuspensions for work offenses came immediately, without awarning for the particular offense. Moreover. Sevakis ad-mittedly instituted a new practice of issuing disciplinarysuspensions at this time because of the new circumstancespresented by the Union being on the scene. According toSevakis, he felt he needed documentation if, for example,.we are accused of unfair labor practices." In addition, su-pervisors promised that things would get "tougher" afterthe election. See Electri-Flex Company, 228 NL.RB 847(1977), enfborcement granted 570 F.2d 1327 (C.A. 7, 1978).Accordingly, I find that the September suspensions ofDeOrnellas, Azzopardi, and T wigg were violative of Sec-tion 8(a)(3) and (1) of the Act.The Respondent has not established a contrary motive.First of all, Dennis and Frank Sevakis did not even speakwith employees DeOrnellas and Azzopardi before suspend-ing them, and the supervisors involved did not testify. Thus,the two lengthy' letters written by Frank and Dennis Se-vakis suspending DeOrnellas and Azzopardi are self-servingand hearsay in their recitation of the facts. Since DeOrnel-las was a veteran employee of 9 years, his suspension was aparticularly unusual step. Respondent has not shown thatthe parts allegedly ruined by DeOrnellas were in factscrapped and there is evidence that some of these partswere packed and shipped. And in Azzopardi's case, he wasnot shown his alleged error or scrap, and the malfunctionmust have occurred at least in part due to the work of theemployee who operated his machine on the next shift. Fur-thermore, I accept the explanations of DeOrnellas and Az-zopardi that their responsibility for any alleged defects wasminimal. Finally, in view of my credibility determination, itis clear that Twigg was suspended for 5 days-an extraor-dinary penalty-for shooting a cigarette filter to the floorwith an air hose. That the penalties were unusual and out ofproportion to the alleged offenses reinforces my finding thatthe suspensions violated Section 8(a)(3) and (1) of the Act.54. General allegationsThe General Counsel urges a finding that the postelec-tion warnings and suspensions were issued pursuant to theunlawful and unilateral work rules and that as such theyshould also be found to be violative of Section 8(a)(5) and(1) of the Act. I am not persuaded. As I have indicated,some warnings were issued prior to the election concerningabsences, tardiness, and defective work. And, althoughthere is testimony that Respondent initiated a "new prac-tice" concerning disciplinary suspensions, it is not clear thatthis was a result of the new work rules; rather it was theresult of an independent assessment of Respondent's posi-tion after the Union came on the scene. Finally, the warn-ings and suspensions found violative of the Act were not inthemselves tied into the new work rules, and, in general,warnings as to tardiness, absenteeism, and defective workwould have comported with past practice. Accordingly, Ido not find that the postelection warnings and suspensionswere issued pursuant to the new work rules and were thusviolative of Section 8(a)(5) and (1) of the Act.The Charging Party urges a broader finding, based onSevakis' testimony that Respondent invoked a new disci-plinary system because of the "new circumstances" pre-sented by the Union being on the scene, that all postelec-tion warnings and suspensions were unlawful because thenew system was discriminatorily implemented and was un-dertaken on a unilateral basis. In support of alleged 8(a)(5),(3), and (1) violations, the Charging Party refers to Electri-Flex Co., supra. According to the Charging Party, Sevakis'testimony establishes the violation, just as similar evidenceestablished violations in Electri-Flex, for "inherent in [his]explanation is the idea that it was the presence of the unionwhich made the system necessary." Electri-Flex v.N.L..R.B.. 570 F.2d at 1335. The Charging Party's allega-tion goes beyond the specific allegations of the complaint,and such matters are normally found to be violations only ifI1 do not believe the General Counsel had established by a preponderanceof the evidence that the following warnings were issued discriminatorily: (I)The warnings of August 31 to Norman Azzopardi and Bruce Landry fortardiness: The employees were late that day and the evidence shows thatRespondent did issue warnings for lateness pnor to the election. There is noother specific evidence which would show that these warnings were issuedfor discriminatory reasons. (2) The warnings to employee Ron Paul of Au-gust 19 and September 2 for running a machine too slowly and failure tonote a broken tool: The evidence shows that warnings were issued for faultyand defective work prior to the election. and, although Paul testified that hehad excuses for the alleged offenses, he did not deny his offenses. Here againthere is no other evidence which would establish that the specific warningswere issued for discriminatory reasons. There is a cryptic statement in Paul'stestimony that when he was given one of the warnings by a supervisor he wastold that he should have punched out instead of working with a broken tooland that this was "one of Frank's new rules." This does not show that thewarning was issued for a violation of the new work rules, and I am unable toconclude that this testimony established a discriminatory motive for the issu-ance of the warning itself.316 SEVAKIS INDUSTRIES, INC.supported by the evidence and if the issues were fully liti-gated. (570 F.2d at 1335.)I am not convinced that the general issues posed by theCharging Party were fully litigated. First of all, to sustain aviolation under the Electri-Flex case would require an in-quiry into whether the Employer's postelection disciplinarypolicy was a new system of discipline or a significantchange from the previously exsisting policy. This is a differ-ent issue from that presented by the complaint, which in-volved specific charges of discriminatory conduct. For ex-ample, although some of the postelection warnings werefound to be discriminatory, some were not; and althoughthere were more warnings issued after the election than be-fore, those warnings were basically for the same offenses.And although there were at least nine suspensions after theelection, there was one before the election. In any event,Respondent did not analyze the preelection and postelec-tion warnings in terms of the general allegations presentedby the Charging Party. Moreover, there is no specific evi-dence that the new system was initiated after the electionand that the Union was not notified-a prerequisite for aviolation of Section 8(a)(5). Sevakis, at one point in his tes-timony, indicated that the new system was initiated afterthe election petition was filed. Finally, I am not persuadedthat, on this record, a broader or different remedy is re-quired in addition to that which flows from the violations Ihave found. For all of these reasons, I am not persuadedthat I should make the broader findings urged by theCharging Party.CON( LUSIONS OF LAW1. Since August 5, 1977, the Union has been designatedthe exclusive representative of all employees in the appro-priate unit below for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act and was cer-tified as such by the Board on November 9, 1977.2. All full-time and regular part-time production andmaintenance employees, including shipping and inspectionemployees and truckdrivers employed by the Respondent atits Detroit, Michigan, facility, but excluding all office cleri-cal employees, profeesional employees, guards, and supervi-sors as defined in the Act, constitute a unit appropriate forthe purpose of collective bargaining within the meaning ofSection 9(b) of the Act.3. Respondent violated Section 8(a)( I) of the Act by sug-gesting to employees that they form am employee commit-tee to deal with it in lieu of supporting a union, by solicitinggrievances with the express or implied suggestion that theywould be resolved without a union, and by announcing aproposed bonus plan to discourage union support.4. Respondent violated Section 8(a)(3) and (1) of the Actby discriminatorily imposing new and stricter work rules,changing summer hours of work, reducing night-shift hours,and requiring employees to clock in and out when makingtrips to the industrial clinic, after the election of August 5,1977, in order to retaliate against employees for supportingthe Union.5. By the conduct set forth in paragraph 4 and by refus-ing to provide wage and other information to the Unionuntil after the Union's certification, Respondent acted uni-laterally and without prior notice to and consultation withthe Union, which had won representation rights in the elec-tion of August 5, 1977, and thereby violated Section 8(a)(5)and (1) of the Act.6. By suspending night-shift employees who refused towork on the night of August 10, 1977, because it believed orsuspected they were engaged in concerted protected activityand in order to discourage union activity or to punish em-ployees for such activity, Respondent violated Section8(a)(3) and (I) of the Act.7. By issuing warnings on August 12 and 15 to and re-ducing the hours of employee Kruse, by issuing warnings toemployees DeOrnellas, Abbot, and Don Azzopardi for re-fusing to work on August 14, 1977, and by issuing disciplin-ary suspensions to employees DeOrnellas, Don Azzopardi,and Twigg because of their union and protected activities,Respondent violated Section 8(a)(3) and (1) of the Act. Byissuing the August 15 warning to Kruse, Respondent alsoviolated Section 8(a)(4) of the Act.8. The unfair labor practices found above are unfair la-bor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.9. The Respondent has not otherwise violated the Act,THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respondentbe ordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the purposes of theAct.More specifically, I shall order that Respondent rescindwarnings and suspensions issued discriminatorily or as aresult of unlawful rules. I shall also order that Respondentmake whole those employees who have lost wages due tounlawful suspensions or suspensions issued due to unlawfulrules. backpay to be computed in the manner prescribed inF. W. Woolworth Cornpan),, 90 NLRB 289 (1950), with in-terest thereon to be computed in the manner set forth inFlorida Steel Corporation, 231 NLRB 651 (1977).6Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record in this proceeding and pur-suant to Section 10(c) of the Act, I hereby issue the follow-ing recommended:ORDER7The Respondent, Sevakis Industries, Inc., RedfordTownship, Michigan, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Suggesting to employees that they form an employeecommittee to deal with it in lieu of a union.(b) Soliciting grievances with the express or implied sug-gestion that they would be resolved without a union.6See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1972).'In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Ruies and Regulations, be adopted by the Board and become itsfindings, conclusions. and Order, and all objections thereto shall be deemedwaived for all purposes.317 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Announcing or granting benefits in order to discour-age union activity.(d) Warning, suspending, disciplining, or otherwise dis-criminating against employees because of their known orsuspected union or protected concerted activities in order todiscourage union activities or to retaliate against employeesfor selecting a union or in furtherance of the unilaterallyand discriminatorily imposed work rules of August 10,1977.(e) Promulgating and enforcing new and stricter workrules because employees selected a union to represent them.(f) Unilaterally instituting changes in wages, hours, andother terms and conditions of employment without priornotification to and consultation with International Union,United Automobile. Aerospace and Agricultural Imple-ment Workers of America (UAW) with respect to the unitin which the UAW was certified by the Board on Novem-ber 9, 1977.(g) Refusing to bargain collectively with UAW in viola-tion of Section 8(a)(5) and (1) of the Act by unilaterallymaking changes in wages, hours, and terms and conditionsof employment or by refusing to provide the UAW infor-mation relevant to bargaining.(h) Warning, disciplining, or otherwise discriminatingagainst employees for filing charges with the National La-bor Relations Board.(i) In any other manner interfering with, restraining, orcoercing their employees in the exercise of their Section 7rights.2. Take the following affirmative action, which is neces-sary to effectuate the policies of the Act:(a) Bargain on request and in good faith with the UAWconcerning work rules imposed on or about August 10,1977, summer hours of work, night-shift hours, and punch-out policy concerning visits to the industrial clinic and, ifagreement is reached on these matters, embody such agree-ment in a written document.(b) Rescind the written work rules posted at the plant onAugust 10, 1977.(c) Remove from the personnel or other files of employ-ees all disciplinary suspensions issued to employees pursu-ant to the unilaterally and discriminatorily imposed workrules of August 10, 1977, and make whole all employeeswho have been issued such suspensions for the wages theyhave lost as a result of such suspensions in accordance withthe section of this Decision entitled "The Remedy." In ad-dition. remove the suspensions of and make whole the fol-lowing: (1) Employees Twigg, Jaskot, Norm Azzopardi,Paul, Thompson, and Weber, who were suspended for theirconduct on August 10, 1977; (2) DeOrnellas, Don Azzo-pardi, and Twigg, who were suspended in September 1977;and make whole the following: (3) employee DeOrnellas,who was required to punch out in September 1977 whilevisiting the industrial clinic; and (4) employee Kruse, whosehours were reduced in August 1977.(d) Remove from the personnel or other files of employ-ees all warnings issued to employees pursuant to the unilat-erally and discriminatorily imposed work rules of August10, 1977. and, in addition, remove the warnings of Krusefor conduct of August 12 and 15, 1977, and employeesDeOrnellas, Don Azzopardi, and Abbot for missing workon August 14, 1977.(e) Preserve and, upon request, make available to theBoard or its agents, for examination or copying, all payrollrecords and reports and all other documents necessary andrelevant to analyze and compute the amount of backpaydue under this recommended Order.(f) Post at its plant in Redford Township, Michigan,copies of the attached notice marked "Appendix."8 Copiesof said notice, on forms provided by the Regional Directorfor Region 7, after being signed by Respondent's represent-ative, shall be posted immediately upon receipt thereof andbe maintained by Respondent for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonalbesteps shall be taken by Respondent to insure that said no-tice is not altered, defaced, or covered by any other mate-rial.(g) Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that any complaint allegationswhich were not found to be violations herein are dismissed.8 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTI(iE To EMPLOYFESPOSTED BY ORDER OF TillNATIONAI. LABOR RELATIONS BOARIAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportunity topresent evidence, the National Labor Relations Board hasfound that we violated the National Labor Relations Act,as amended, and has ordered us to post this notice:The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any' unionTo bargain collectively through representatives oftheir own choosingTo engage in activities together for the purpose ofcollective bargaining or other mutual aid or protec-tionTo refrain from the exercise of any such activities.In recognition of these rights, we hereby notify ouremployees that:WE WILL NOI suggest to employees that they form acommittee to deal with us without a union, solicitgrievances with the idea that they will be resolvedwithout a union, or announce or grant benefits in orderto discourage union activities.WE WnI L NOT warn, suspend, discipline, or otherwisediscriminate against employees in furtherance of thework rules posted on August 10, 1977, or to discouragethem from engaging in union or protected activities orto punish employees for selecting a union.WE WII.L NO' warn or discipline or discriminate318 SEVAKIS INDUSTRIES. INCagainst employees because they have filed charges withthe National Labor Relations Board.Wli will.l NOT make unilateral changes in wages.hours, and working conditions without first bargainingwith the International Union, United Automobile.Aerospace and Agricultural Implement Workers ofAmerica, which is the properly certified representativeof our employees in an appropriate unit, and wr wil.lbargain in good faith with the Auto Workers overchanges in wages, hours. and working conditions.Wu Mwi I, No() in any other manner interfere wvith,restrain, or coerce our employees in the exercise oftheir Section 7 rights.Wl wl.l. rescind the posted work rules of August 10,1977, and we will rescind all disciplinary suspensionsor warnings issued to employees for violating suchrules and make those employees whole for the pay lostby virtue of such suspensions, with interest.More specifically, w F. Wil.l. remove the followingwarnings from the personnel files of employees:(I) Those of employee Kruse dated August 12and 15, 1977.(2) Those of employees Don Azzopardi. Abbot,and DeOrnellas tfr missing work on August 14.1977.WiE ll.l. remove the tiollowing suspensions andmake employees whole for loss of pay occasioned byour discrimination against them for engaging in unionand protected activity:(I) Employees Twigg. Jaskot. Norm Aizopardi,Paul, Thompson, and Weber for their walkout ofAugust 10. 1977.(2) Employees DeOrnellas, Don Azzopardi, andTwigg, who were suspended in September 1977.(3) Employee DeOrnellas, who was not paid fobrtime spent at the industrial clinic in September 1977.(4) Employee Kruse. whose hours were reducedin August 1977.SE AKIS INIt SIRIS. IN('319